ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                   )
                                               )
Northrop Grumman Corporation                   ) ASBCA Nos. 61616, 62342
                                               )
Under Contract No. FA8620-13-D-3014            )

APPEARANCES FOR THE APPELLANT:                    David A. Churchill, Esq.
                                                  Sandeep N. Nandivada, Esq.
                                                  James A. Tucker, Esq.
                                                   Morrison & Foerster LLP
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Arthur M. Taylor, Esq.
                                                   DCMA Chief Trial Attorney
                                                  Samuel W. Morris, Esq.
                                                  Patrick B. Grant, Esq.
                                                   Trial Attorneys
                                                   Defense Contract Management Agency
                                                   Chantilly, VA

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: September 22, 2021



                                               J. REID PROUTY
                                               Administrative Judge
                                               Vice Chairman
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61616, 62342, Appeals of Northrop
Grumman Corporation, rendered in conformance with the Board’s Charter.

      Dated: September 23, 2021




                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals